
	
		II
		112th CONGRESS
		2d Session
		S. 2545
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of
		  the United States to clarify the duty on sanitary towels and tampons, diapers
		  and diaper liners for babies, and similar articles, of any material.
		  
	
	
		1.Technical correction relating to duty on
			 sanitary towels and tampons, diapers and diaper liners for babies, and similar
			 articles, of any material
			(a)In generalSubheading 9619.00 of the Harmonized Tariff
			 Schedule of the United States (relating to sanitary towels and tampons, diapers
			 and diaper liners for babies, and similar articles, of any material) is amended
			 by striking subheadings 9619.00.05 through 9619.00.90 and inserting the
			 following new subheadings, with the article descriptions for such subheadings
			 having the same degree of indentation as the article description for subheading
			 9616.10.00:
				
					
						
							
								9619.00.10Diapers of cotton, other than knitted or
						crocheted9.3%Free (BH, CA, CL, IL, JO,
						KR, MA, MX, OM, P, PE, SG) 3% (AU)90%
								
								9619.00.20OtherFree35%
								
							
						
					.
			(b)Special duty rate stagingThe amendments made by subsection (a) shall
			 not be construed to affect the special duty rate staging with respect to
			 articles imported from Australia proclaimed before the date of the enactment of
			 this Act.
			(c)Effective
			 dateThe amendments made by
			 subsection (a) apply with respect to goods entered, or withdrawn from warehouse
			 for consumption, on or after the 15th day after the date of the enactment of
			 this Act.
			
